DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gentaro et al. (JP 2017087801 A) in view of suggested teachings.
Regarding claim 1, Gentaro discloses a control apparatus (60) for a cooling apparatus that is to be installed on a vehicle,
wherein the vehicle includes (I) a drive-force transmitting apparatus (4) including an electric motor (MG2) for driving the vehicle, and (ii) a power control unit (3) for controlling the electric motor,
wherein the cooling apparatus includes:
a PCU cooling unit (30) for cooling the power control unit (3);
a T/A cooling unit (40) for cooling the drive-force transmitting apparatus (4); and
a heat exchanger (50) for transferring heat between the PCU cooling unit (30) and the T/A cooling unit (40),
wherein the T/A cooling unit (40)  includes a first pump (42) for circulating a refrigerant of the T/A cooling unit, while the PCU cooling unit (30) includes a second pump (35) for circulating a refrigerant of the PCU cooling unit (30), and
wherein the control apparatus (60)  comprises a controlling portion configured to cause the first pump (42) to be driven when a temperature of the power control unit (3) is higher than a threshold temperature value (safe temperature) and a temperature (Twh)  of the refrigerant of the PCU cooling unit (30) is higher than a temperature (Tatf) )  of the refrigerant of the T/A cooling unit (see step 30 and related description).
Gentaro is silent as to operating the first pump (42) in step 30. However, it would have been necessary to operate the first pump (42) to circulate the T/A  refrigerant and transfer heat from the PCU cooling circuit (30) to the T/A circuit through the second heat exchanger (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gentaro by operating the second fuel pump (50) as suggested by Gentaro when the temperature of the PCU refrigerant is higher than the temperature of the T/A refrigerant in order to transfer heat from the PCU cooling unit to the A/T cooling unit through the second heat exchanger (50).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gentaro et al. (JP 2017087801 A) in view of Tomonari (JP 2010268683 A).
Gentaro discloses all the limitations as applied to claim 1, but is silent as to the battery can be supplied to exterior of the vehicle.
Tomonari discloses a hybrid vehicle (1) having a battery (30a) that can be connected to exterior of the vehicle through a power supply line (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gentaro by using a battery the can be connected to exterior of the vehicle through power supply line as disclosed by Tomonari to enable to charge the battery from an external source or supply power to an external source.
Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose control system for hybrid vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747